J-A01033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: TERMINATION OF PARENTAL       :   IN THE SUPERIOR COURT OF
 RIGHTS TO A.P.H., A MINOR            :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.L.L., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1005 MDA 2021

               Appeal from the Decree Entered July 1, 2021
 In the Court of Common Pleas of Centre County Orphans' Court at No(s):
                              2021-4518 A

 IN RE: TERMINATION OF PARENTAL       :   IN THE SUPERIOR COURT OF
 RIGHTS TO M.S.H., A MINOR            :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.L.L., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1006 MDA 2021

               Appeal from the Decree Entered July 1, 2021
 In the Court of Common Pleas of Centre County Orphans' Court at No(s):
                              2021-4519 A

 IN RE: TERMINATION OF PARENTAL       :   IN THE SUPERIOR COURT OF
 RIGHTS TO K.P.H., A MINOR            :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.L.L., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1007 MDA 2021

               Appeal from the Decree Entered July 1, 2021
 In the Court of Common Pleas of Centre County Orphans' Court at No(s):
                              2021-4520 A


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.
J-A01033-22



MEMORANDUM BY NICHOLS, J.:                       FILED: FEBRUARY 9, 2022

       S.L.L. (Mother) appeals from the decrees terminating her parental rights

to M.S.H., born in July 2015, A.P.H., born in October 2016, and K.P.H., born

in September 2018 (collectively, Children), under 23 Pa.C.S. § 2511(a)(2),

(5), (8), and (b).1 We affirm.

       The trial court summarized the factual and procedural history of this

case as follows:

       On September 7, 2019, Centre County Children and Youth
       Services (CYS) received a referral regarding domestic violence
       and threats to [Children] in Mother’s home. CYS conducted a
       home visit with police and spoke to Mother, who had a bruised
       face. Mother stated she had an argument with [Father] and was
       living with Mother at the time, but Mother denied any allegations
       of abuse. During a walkthrough of Mother’s residence, CYS noted
       the water was not working in the home and there were hygiene
       concerns about the condition of the home. Mother agreed to a
       safety plan, which prohibited Father from being in the home or
       around the Children, while CYS attempted to find separate housing
       for Mother. [CYS] filed for emergency custody of the Children on
       September 10, 2019. Despite agreeing to the safety plan, Mother
       allowed Father to remain at the residence.

       On or about September 18, 2019, CYS received a second referral
       alleging domestic abuse. Father was arrested and charged for the
       alleged domestic violence, which involved hitting Mother with a
       firearm. After Father’s arrest, Mother stopped working with CYS
       and the charges against Father were dropped when Mother
       disputed the allegations and refused to cooperate with police. On
       September 30, 2019, CYS filed for emergency protective custody
       of the Children. Both Mother and Father refused to submit to drug
       tests requested by CYS at the time. On October 9, 2019, the
       Children were adjudicated dependent.


____________________________________________


1 On July 1, 2021, the court also terminated the parental rights of H.H.
(Father). See Final Order and Decree, 7/1/21, at 1. Father has not appealed.

                                           -2-
J-A01033-22


     While in the care of CYS and their foster families, the Children
     disclosed repeated incidents of domestic violence occurring in the
     home between Mother and Father. The Children also reported the
     water was not working in the home, they were forced to defecate
     in bags, ate out of the trash, and were occasionally left at home
     alone. CYS confirmed the Children’s reports through interviews
     and therapy sessions with the Children. The Children also had
     significant dental issues which required fillings, crowns, and dental
     work to address infections. [Children] were enrolled in therapy
     with Pamela McCloskey, [M.Ed.] to address their issues with
     anxiety.

     Mother was offered biweekly parent meetings and visits with the
     Children. Mother regularly attended meetings and visits, but
     [she] failed to follow through on services outside of these
     sessions. All visits were supervised[,] and CYS staff often had to
     step in to assist as Mother had difficulty engaging with all three
     Children. Mother refused to address or discuss any incidents of
     domestic violence even when the Children raised the issue during
     visits.   Mother obtained a separate residence, but [she]
     maintained her relationship with Father. In February 2020,
     Mother told CYS that her relationship with Father had ended, but
     Mother maintained contact with Father despite telling CYS she had
     no contact with him. Father was observed at Mother’s home on
     several occasions and dropped Mother off at a doctor’s
     appointment. Mother also listed Father as her emergency contact
     in June 2020.

     Mother was provided reunification services through Family
     Intervention Crisis Services (FICS) between May 29, 2020 and
     February 4, 2021. CYS attempted to provide Mother with mental
     health services when the Children were first removed from the
     home in October 2019, but Mother did not begin mental health
     services until April 2020 because she failed to return calls and
     schedule appointments. Mother began therapy with Choices
     Clinical Counseling in April 2020 after being discharged in October
     2020 after having difficulty scheduling and regularly attending in-
     person sessions. Although Mother informed FICS that she was on
     a waiting list, CenClear reported they did not know who Mother
     was and had never heard from her. Mother was also supposed to
     attend monthly trauma therapy sessions with Pamela McCloskey
     starting in July 2020, but [she] failed to schedule a session until
     October 2020. Mother then began the intake process with
     Expressions Counseling Services on November 30, 2020, but
     Expressions did not hear from Mother again until January 2021.

                                     -3-
J-A01033-22


       FICS also had difficulty conducting lifestyle checks at Mother’s
       home as only eight successful checks occurred out of fifty-one
       attempts. Mother also showed up to visits in October and
       December 2020 with bruises on her face, which she attempted to
       cover with her hair. Mother claimed she fell down at her
       grandmother’s home in October and failed to catch a box her
       mother threw at her when they were wrapping presents in
       December.

       On February 2, 2021, CYS filed a Petition for Involuntary
       Termination of Parental Rights of Mother and Father. A hearing
       was held on June 30, 2021.         The court entered an order
       terminating Mother’s parental rights on June 30, 2021.

Trial Ct. Op., 8/13/21, at 1-3 (some formatting altered).2

       Mother timely appealed and raises the following issues for our review:

       1. Did the [trial] court err in involuntarily terminating Mother’s
          parental rights where CYS did not prove by clear and
          convincing evidence all of the elements required to effectuate
          an involuntary termination pursuant to 23 Pa.C.S. §
          2511(a)(2)?
____________________________________________


2 On June 25, 2021, Parviz Ansari, Esquire, the guardian ad litem for Children,
filed a petition requesting that he his employer, the Centre County Public
Defender Office, be appointed as counsel for Children’s legal interests. See
Petition, 6/25/21, at 1-2; see In re Adoption of K.M.G., 240 A.3d 1218,
1223-24 (Pa. 2020) (stating “[a]s we have previously recognized, [23 Pa.C.S.
§] 2313(a) requires that the common pleas court appoint an attorney to
represent the child’s legal interest, i.e. the child’s preferred outcome, and the
failure to appoint counsel constitutes structural error in the termination
proceedings” (citation and quotation marks omitted); see also In re: T.S.,
192 A.3d 1080, 1088 (Pa. 2018) (counsel appointed to represent the legal
interests of a child in involuntary termination of parental rights proceeding
could also represent the child’s best interests, where the child’s legal and best
interests did not diverge). Mr. Ansari averred that he had spoken to Children
and that their stated preferences did not conflict with their best interests. Id.
Mr. Ansari further averred that he had discussed the appointment with all
counsel of record and unrepresented parties and there were no objections to
the appointment. Id. On June 30, 2021, the court granted the petition and
entered an order appointing the Office as legal counsel and finding that there
was no conflict of interest. See Order, 6/30/21, at 1.

                                           -4-
J-A01033-22


     2. Did the [trial] court err in involuntarily terminating Mother’s
        parental rights where CYS did not prove by clear and
        convincing evidence all of the elements required to effectuate
        an involuntary termination pursuant to 23 Pa.C.S. §
        2511(a)(5)?

     3. Did the [trial] court err in involuntarily terminating Mother’s
        parental rights where CYS did not prove by clear and
        convincing evidence all of the elements required to effectuate
        an involuntary termination pursuant to 23 Pa.C.S. §
        2511(a)(8)?

     4. Did the [trial] court err in involuntarily terminating Mother’s
        parental rights where CYS did not prove by clear and
        convincing evidence all of the elements required to effectuate
        an involuntary termination pursuant to 23 Pa.C.S. § 2511(b)?

Mother’s Brief at 4 (some formatting altered).

     In reviewing an appeal from an order terminating parental rights, we

apply the following standard of review:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. [In re R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010)]. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. As has been often stated, an abuse of
     discretion does not result merely because the reviewing court
     might have reached a different conclusion. Instead, a decision
     may be reversed for an abuse of discretion only upon
     demonstration     of     manifest   unreasonableness,     partiality,
     prejudice, bias, or ill-will.

     As we discussed in R.J.T., there are clear reasons for applying an
     abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. Therefore, even where

                                     -5-
J-A01033-22


      the facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead we must defer
      to the trial judges so long as the factual findings are supported by
      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).

      The burden is on the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so ‘clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.’” Id. (citation omitted).

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b) . . . .

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

need only agree with the court as to any one subsection of Section 2511(a),

in addition to Section 2511(b), to affirm. In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc).


                                      -6-
J-A01033-22



              Involuntary Termination Under Section 2511(a)(2)

     Initially, we review the trial court’s ruling under Section 2511(a)(2)

which provides:

     (a) General rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                  *    *    *

            (2) The repeated and continued incapacity, abuse, neglect,
            or refusal of the parent has caused the child to be without
            essential parental care, control, or subsistence necessary for
            his physical or mental well-being and the condition and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[ ] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).

     Further, “[t]he grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.           To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa. Super. 2015) (citation omitted). “Parents are required to make diligent


                                      -7-
J-A01033-22



efforts   towards     the   reasonably     prompt      assumption     of   full   parental

responsibilities.” In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002) (citations

and quotation marks omitted).

       Mother argues that CYS failed to prove by clear and convincing evidence

that Mother demonstrated parental incapacity that was not remedied to

resolve the issues which resulted in placement. Mother’s Brief at 14. She

avers that she was making sufficient progress towards resolving the issues

which brought Children into placement and should be allowed to continue

those efforts. Id. at 14-15. Mother contends that she resolved and remedied

many of the issues.         Id. at 15.    Specifically, Mother points out that she

attended    visitations,    maintained     a   sober    lifestyle,   attended     therapy,

maintained a clean and safe residence, and is no longer in a relationship with

Father. Id. at 15-21. Mother claimed that she has not had contact with Father

since April, 2020. Id.; see also N.T. Termination Hr’g, 6/30/21, at 132-43.

       The trial court discussed this section as follows:3

       Mother has demonstrated a repeated and continued incapacity,
       neglect, and refusal that has caused [Children] to be without
       essential parental care, control, and subsistence necessary for
       [their] physical and mental well-being. Mother has demonstrated
       an inability to appropriately care for the physical, emotional, and
       mental well-being of [Children]. Mother knew [Children were]
       witnessing domestic violence and at risk of physical, emotional,
____________________________________________


3 Mother filed three notices of appeal at separate dockets. The trial court
issued separate Pa.R.A.P. 1925(a) opinions at each docket, although the facts
and analysis in each opinion were nearly identical. On August 23, 2021, this
Court consolidated the appeals sua sponte. For ease of analysis, we have
quoted one opinion and altered the formatting to refer to Children rather than
each individual child.

                                           -8-
J-A01033-22


      and mental abuse by remaining in the home with Father, but
      Mother took inadequate steps to ensure [Children were] removed
      from that behavior. Mother was aware [Children were] suffering
      from anxiety as a result of [their] home life, but [she] failed to
      take appropriate actions to address [their] emotional and mental
      issues. Mother failed to provide a safe, stable, and sanitary
      environment for [Children]. [Children] would be left home alone
      [when they were only one, three, and four] years old at the time.
      Mother’s home did not have running water and the Children
      reportedly resorted to defecating in bags and eating food from the
      trash. Mother demonstrated an inability to perform parental
      duties for [Children] through her actions and her refusal to act in
      [Children’s] best interests.

      Mother was offered a number of services, including reunification
      services, for over a year in order to improve and demonstrate her
      ability to properly care for [Children]. Although Mother regularly
      attended meetings and visits with [Children], she repeatedly failed
      to take part in services intended to improve her situation with the
      goal of reunification. Mother failed to schedule and attend the
      services offered by CYS and FICS, such as mental health and
      trauma counseling. During visits with the Children, Mother failed
      to appropriately acknowledge and address the emotional and
      mental difficulties the Children were experiencing. Mother also
      repeatedly exhibited an inability to appropriately engage with and
      care for all of the Children.

      The conditions and causes of incapacity, abuse, neglect and
      refusal have not been and will not be remedied by Mother. Mother
      has failed to recognize the problems which led to [Children’s]
      placement, and never took significant action to remedy the
      concerns CYS and FICS had about [Children] remaining in or
      returning to Mother’s care. Mother did not properly avail herself
      of the services offered by the agencies, and failed to show she had
      made progress in reaching goals necessary for reunification.
      Mother did not sufficiently progress in her goals or show
      improvement in her parenting ability. Mother continuously failed
      to schedule, attend, and engage with reunification services, and
      lifestyle checks and assessments by CYS and FICS were
      repeatedly missed.

Trial Ct. Op., 8/13/21, at 5-7.




                                     -9-
J-A01033-22



      The record indicates that the trial court’s findings are supported by

testimony and evidence introduced at the termination hearing. CYS presented

the testimony of CYS caseworkers Ryan Clancy, Jaclyn Conway, and Austin

Garlitz, and reunification specialist Joni Hubler.

      Ms. Hubler testified that on several occasions Mother had extensive

bruising on her face and was dishonest about the way she had been injured.

N.T. Termination H’rg, 6/30/21, at 79-81. Ms. Hubler reiterated that Mother

was not able to meet Children’s needs during their visits, including taking them

to the bathroom or calming them when they struggled with their emotions.

Id. at 82. At one visit, A.P.H. was hurt by his sibling throwing a toy, and

Mother did not even acknowledge that the incident had happened. Id. at 83.

When A.P.H. attempted to discuss the domestic violence incidents he had

witnessed, Mother would not answer him. Id. at 84. Though Mother attended

the visits, she could not understand the trauma her children had undergone

and was unable to show basic love and affection, physical or otherwise, to

them. Id. at 86-87, 96. Mother made no progress alleviating any concerns

regarding domestic violence. Id. at 89.

      Ms. Conway testified that

      [d]uring this extensive period of time that [Children] have been
      in placement, [Mother] has, again whether it’s an inability or
      unwillingness, not been able to provide what the [C]hildren need.
      There hasn’t been an overall acknowledgement of the trauma that
      they experienced in her care, on her watch. She’s demonstrated
      just an inability at times to even engage with them verbally, even
      during very minimal entirely supervised visits. Throughout the
      lifetime of the case, we have not seen [Mother] make necessary
      progress to even be able to have good, quality visits with her

                                      - 10 -
J-A01033-22


      children without significant involvement from reunification
      counselors. If she cannot do that, I have significant concerns
      about her ability to parent [Children,], and again, we saw such a
      significant delay in her setting up services and then the
      commitment to the trauma counseling that she was participating
      in, which was crucial, because she certainly has her own
      significant history and background which led us here, led her to
      [Father,] led us here to this hearing where we are today . . . .

Id. at 61-62. Despite repeated discussions and warnings, Mother continued

to see Father during the pendency of the case and reunification services. Id.

at 41-46.

      Based on the foregoing review of the record, we find support for the trial

court’s findings that while Mother attended visits, she failed to complete her

goals for reunification and was unable to demonstrate an ability to maintain

stability for herself and Children. More importantly, the record shows that

despite extensive coaching and assistance, Mother was not able to apply the

parenting skills she had been taught and could not engage verbally with

Children.   The record supports the trial court’s findings of fact regarding

Mother’s incapacity or refusal to remediate the deficiencies that caused

Children to be without essential parental care, control, or subsistence; and

that the causes of the incapacity or refusal were not remedied by Mother.

Accordingly, this Court will not disturb the trial court’s findings. See S.P., 47

A.3d at 826-27. Therefore, we conclude that the trial court’s termination of

Mother’s parental rights pursuant to Section 2511(a)(2) was within its

discretion and free of legal error in that it was supported by clear and

convincing evidence in the record.


                                     - 11 -
J-A01033-22



                        Section 2511(b) Determinations

      Section 2511(b) states:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent.

23 Pa.C.S. § 2511(b).

      This Court has stated that the focus in terminating parental rights under

Section 2511(a) is on the parent, but the focus of Section 2511(b) is on the

child. See In re C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008). In reviewing

the evidence in support of termination under Section 2511(b), our Supreme

Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In In re E.M., 620 A.2d [481,
      485 (Pa. 1993)], this Court held that the determination of the
      child's “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of permanently
      severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some citations omitted).         “A

parent’s own feelings of love and affection for a child, alone, do not prevent

termination of parental rights.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010) (citations omitted).

                                    - 12 -
J-A01033-22



        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    Id. (citations omitted)   Further, “in cases where there is no

evidence of a bond between a parent and child, it is reasonable to infer that

no bond exists.” In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super.

2010) (citation omitted).

        We note that “[i]t is well-settled that this Court will not review a claim

unless it is developed in the argument section of an appellant’s brief, and

supported by citations to relevant authority.” In re M.Z.T.M.W., 163 A.3d

462, 465-66 (Pa. Super. 2017) (citation omitted). Where “an appellate brief

fails to provide any discussion of a claim with citation to relevant authority or

fails to develop the issue in any other meaningful fashion capable of review,

that claim is waived.” Id.

        In the instant case, Mother’s argument regarding Section 2511(b) is, at

best, boilerplate. Mother’s Brief at 30. She avers that she incorporates all of

her prior arguments addressing Section 2511(a)(2), (5), and (8), and merely

repeats the statutory requirements for Section 2511(b). Id. In her argument

regarding Section 2511(a)(2), she argues that there was a bond between

Mother and Children “as evidenced by their interactions at Mother’s numerous

visits,” and that no bonding evaluation or expert analysis was offered by CYS.

Id. at 26. However, Mother does not cite to the portions of the record that




                                      - 13 -
J-A01033-22



would support this argument. Accordingly, we find that she has waived her

claim regarding Section 2511(b). See M.Z.T.M.W., 163 A.3d at 465-66.

       However, even if we did not find waiver, this claim would be meritless,

and we would conclude there was no abuse of discretion.          With regard to

Section 2511(b), the trial court noted:4

       Here, the [c]ourt found CYS provided clear and convincing
       evidence that [all three Children are] doing very well in [their]
       foster home[s]. [Children have] not been subject to any of the
       domestic abuse [they were] viewing and experiencing in Mother’s
       home. [Children have] benefitted from regular counseling and
       shown major improvement in appropriately regulating [their]
       emotions and behavior. The foster parents have been able to
       appropriately address [Children’s] mental and emotional issues in
       a way which Mother has shown she is unable to do at visits. In
       Mother’s care, [Children] experienced mental and emotional
       issues resulting from living in an environment where domestic
       violence was occurring and where basic needs, such as running
       water, food and proper hygiene, were not being provided.
       [Children’s] physical, emotional and mental well-being [are] being
       properly cared for and [are] not at-risk in foster care.

       . . . In this case, terminating Mother’s parental rights would not
       destroy any existing, necessary or beneficial relationship for
       [Children. Children have] not been in Mother’s care without
       supervision for over a year and a half. Terminating Mother’s
       parental rights will not mean that she will not be able to continue
       having a relationship with [Children]. CYS does not plan to all of
       a sudden cut off all contact between Mother and [Children]. The
       foster parents have met with Mother on multiple occasions and
       intend to allow Mother to continue her relationship with [Children].
       Terminating Mother’s parental rights will not cause irreparable
       harm to either party and any possible harm can be dealt with



____________________________________________


4Again, we have combined the court’s analyses from three separate opinions
as each opinion was nearly identical, with the sole difference being the
pronouns and ages of each child.

                                          - 14 -
J-A01033-22


      through services provided by CYS and cooperation with the foster
      parents.

      The foster parents have provided a stable and loving environment
      for [Children] where [they] have not experienced any of the same
      difficulties with [their] physical, emotional or mental well-being
      like [they] did in Mother’s care. [M.S.H. and A.P.H. have been] in
      the same foster home with the same foster parents since shortly
      after [their] removal from Mother’s custody. [K.P.H. has been in
      the same foster home since his removal from Mother’s custody.].
      Although [M.S.H. and A.P.H.] are in a separate foster home from
      [their sibling K.P.H., their] foster parents and the foster parents
      of [K.P.H.] maintain regular contact and have arranged for them
      to see each other on a regular basis in the past and intend to
      continue to do so. [Children and their] foster parents have
      developed a strong bond with one another. [Children consider
      their] foster parents [their] mother and father in addition to
      Mother. It is in the best interests of [Children] to terminate
      Mother’s parental rights, and allow [them] to be adopted by [their]
      foster parents.

Trial Ct. Op., 8/13/21, at 7-9.

      Specifically, Ms. Hubler testified that the bond between Mother and

Children was very fractured.      N.T. Termination H’rg, 6/30/21, at 87.    Ms.

Conway testified that she had no doubt that Mother loved Children and that

Children love Mother and have a parental bond with her.        Id. at 58, 64.

However,

      a lot of their experiences with [Mother] are scary in nature and of
      [Mother] not meeting their needs and then having to get food from
      the garbage can and being left alone and being scared and fearful
      and seeing her hurt and them remaining in that with her. [A
      reunification specialist testified] that Mother wasn’t able to take
      [Children] to the bathroom or toilet because they had concerns,
      and they had fears surrounding [Mother].

      So while they love their mom, and I do believe that, I believe that
      relationship is not a safe and secure and trusting one.



                                      - 15 -
J-A01033-22



Id. at 64-65. Ms. Conway noted that K.P.H. had spent the majority of his

two-and-a-half years in foster care, and A.P.H. and M.S.H. had also spent

significant time in care. Id. at 62. She continued that the foster parents were

doing an excellent job meeting Children’s needs. Id. Mr. Garlitz testified that

there was a loving relationship between the foster parents and Children, and

that their medical, educational, and physical needs were being met. Id. at

107.

       Ms. Conway did not believe that the breaking of the parental bond would

be harmful to Children. Id. at 66. Mr. Garlitz believed severing the parental

bond might have an impact on Children but testified that CYS would ensure

Children remained in counseling and provide services, and that the strong

bond with the foster parents would lessen the negative impact of severing

Children’s bond with Mother. Id. at 109. Specifically, Mr. Garlitz noted that

Children had “a very loving relationship” with their foster parents. Id. at 107.

       Ms. Conway and Mr. Garlitz testified unequivocally that, as a result of

the above, it was in Children’s best interest for Mother’s parental rights to be

terminated. Id. at 61, 110-11. Accordingly, were we to reach this issue,

Mother’s argument regarding the lack of a bonding evaluation or expert

testimony is meritless, as social workers testified extensively regarding the

bond and the minimal impact its severance would have on Children. See Z.P.,

994 A.2d at 1121.

       Based on this record, we discern no abuse of discretion in the trial

court’s findings of fact or conclusions of law that CYS established the grounds

                                     - 16 -
J-A01033-22



for termination under Section 2511(b).        See T.S.M., 71 A.3d at 267. We

acknowledge Mother’s argument that she had bonds with Children, which was

supported by the record. However, the record further supports the trial court’s

findings of fact and conclusions of law that Children lacked positive, secure

bonds with Mother due to Mother’s inability to interact appropriately with them

and that termination of Mother’s parental rights best advanced Children’s

developmental, physical, and emotional needs and welfare. See id.; S.P., 47

A.3d at 826-27. As this Court has noted, “[a] child’s life simply cannot be put

on hold in the hope that the parent will summon the ability to handle the

responsibilities of parenting.” See In re Adoption of M.E.P., 825 A.2d 1266,

1276 (Pa. Super. 2003).

      For these reasons, even if we had not found waiver, we would conclude

that Mother’s claim that the trial court erred in terminating her parental rights

under Section 2511(b) lacks merit. Accordingly, we affirm the trial court’s

rulings under Sections 2511(a) and (b), in that the termination of Mother’s

parental rights serves the best interests of Children based on clear and

convincing evidence.

      Decrees affirmed.




                                     - 17 -
J-A01033-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2022




                          - 18 -